Citation Nr: 0618521	
Decision Date: 06/23/06    Archive Date: 06/30/06	

DOCKET NO.  04-38 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an initial disability rating higher than 
50 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1970 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
VARO in Augusta, Maine, that granted service connection for 
PTSD and assigned a 30 percent disability rating, effective 
March 25, 2003.  A review of the record reveals that by 
decision review officer decision in August 2004, the 
aforementioned rating decision was amended to reflect a 
50 percent disability rating for the PTSD, effective March 
25, 2003.  


FINDINGS OF FACT

1.  VA has developed adequate evidence necessary for an 
equitable disposition of the claim.  

2.  The service-connected PTSD is manifested by occupational 
and social impairment, with deficiencies in most areas, such 
as work, family relations, judgment, thinking, and mood.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 
70 percent, but not more, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2005).  

VA has a duty to notify a claimant of any information and 
evidence needed to substantiate and complete a claim.  This 
includes notification as to which information and evidence VA 
will seek to provide and what evidence the claimant is 
expected to provide.  38 U.S.C.A. §§ 5102, 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, VA must ask the claimant to provide any evidence in 
his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159; see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in which it was held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  These include:  (1) Veteran's status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) the degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the above, the Board notes that the veteran 
was sent a VCAA notice letter in April 2003 regarding a claim 
for service connection for PTSD.  He was informed what 
information and evidence was required to establish 
entitlement to service connection.  While the benefit that 
the veteran is currently seeking on appeal is an increased 
(initial) evaluation for PTSD, the Board finds that the 
August 2004 statement of the case specifically outlined what 
was required to establish entitlement to an increased 
(initial) disability evaluation for PTSD.  There has not been 
complete compliance with recent case law concerning the 
duties to notify and assist, but the Board finds any error in 
VA's failure to do so is harmless.  With the assignment of a 
70 percent rating, the Board decision herein is granting a 
substantial benefit to the veteran.  The Board notes that 
with respect to the effective date portion of the notice 
requirement, that will be rectified by the RO when it 
effectuates the award.  

The Board notes that all the VCAA essentially requires is 
that the duty to notify is satisfied and that the claimant is 
given the opportunity to submit information and evidence in 
support of a claim.  Once this has been accomplished, all due 
process concerns have been essentially satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102.  

Pertinent Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from disease or injury incurred in or aggravated 
during military service and the residual conditions in civil 
occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 4.1 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

The Court has noted that there is a distinction between a 
claim based on the veteran's dissatisfaction of an initial 
rating (the claim for an original rating) and a claim for an 
increased rating.  It indicated that in the case of an 
initial rating, such as in the instant case, separate ratings 
may be assigned for separate periods of time, based on facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Under the general formula for rating mental disorders, a 
50 percent rating is provided when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher rating of 70 percent is authorized when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

The maximum schedular evaluation of 100 percent is assigned 
when there is total occupational and social impairment, due 
to such symptoms as:  Gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.  

Pertinent case law reveals that in determining whether a 
veteran meets the criteria for a 70 percent evaluation, the 
Board must consider whether the veteran has deficiencies in 
most of the following areas:  Work, school, family relations, 
judgment, thinking, and mood.  See Bowling v. Principi, 
15 Vet. App. 1, 11 (2001).  

Global Assessment of Functioning (GAF) scores are rated on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richards v. Brown, 9 Vet. App. 266, 267 
(1996), citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 
4th edition (DSM-IV), page 32.  

A score of 41 to 50 is warranted for "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  

Analysis

The Board assures the veteran that it has thoroughly reviewed 
the record in conjunction with his case.  Although the Board 
has an obligation to provide reasons and bases supporting his 
decision, there was no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show on the claim.  See Timberlake v. Gober, 14 Vet. App. 
122, 129 (2000) (noting that the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant).  

After a review of the evidence and the pertinent provisions 
of the Rating Schedule set forth above, the Board finds that 
manifestations of the veteran's PTSD must nearly approximate 
the criteria for a 70 percent rating, but do not approximate 
the criteria for the assignment of a total schedular rating 
of 100 percent.  The evidence shows impairment in several of 
the areas needed for a 70 percent evaluation during the 
entire appeal period.  The Board is particularly mindful of 
the Court's determination in Bowling v. Principi, 
15 Vet. App. 1, 11 (2001), noted above.  

The pertinent medical evidence of record with regard to the 
veteran's psychiatric status includes a July 2003 statement 
from a psychologist at a readjustment counseling service.  
The veteran was not currently taking any psychiatric 
medication.  It was noted he had sustained a work-related 
back injury in 1994 and injured the back again in 2001.  He 
was receiving workmen's compensation based on his back 
problems.  The veteran indicated that social alienation and 
emotional numbing were his greatest barriers to more 
effective functioning at the present time since he was not 
able to form a lasting emotional attachment to anyone.  He 
maintained a guarded, defensive, withdrawn interpersonal 
stance that interfered with his relationships.  He wanted to 
create a genuine relationship with his current girl friend, 
but found he had great difficulty with trust, genuineness, 
and intimacy.  

The veteran exhibited good personal hygiene.  Affect was 
appropriate.  Mood was depressed.  Insight and motivation 
were described as good.  He denied current suicidal ideation, 
although he gave a history of suicidal thoughts and recalled 
an episode when he walked into the woods with a gun but did 
not follow through.  He was given Axis I diagnosis of PTSD, 
dysthymia, alcohol dependence in sustained full remission, 
and a history of polysubstance abuse.  There was no Axis II 
diagnosis.  

Additional pertinent evidence includes the report of a VA 
psychiatric examination accorded the veteran in October 2003.  
The claims folder was reviewed by the examiner.  Reference 
was made to the aforementioned July 2003 statement from the 
psychologist.  On examination, the veteran was described as 
casually dressed and adequately groomed.  He was cooperative 
and attentive.  He was also alert and properly oriented.  He 
showed no obvious psychomotor retardation or agitation.  
Speech was spontaneous and somewhat anxious.  Affect was 
quite constricted.  He talked about having ongoing survival 
guilt feelings along with a history of suicidal ideation.  
Thought content focused on continuing intrusive thoughts from 
his experiences in Vietnam.  Insight was limited.  He 
indicated he had just stopped working in March 2003 after 
having worked with a lot of pain for the past two years.  
Judgment appeared to be fair.  

The Axis I diagnosis was PTSD.  Also diagnosed was alcohol 
dependence in full remission.  There was no Axis II 
diagnosis.  He had noted he had been off work since 2003 
because of back problems.  Notation was made to difficulty 
trusting people and a need for ongoing counseling and a 
recommendation of some psychotropic medications.  He was 
given a GAF score of 44.  

Also of record is a report of psychiatric evaluation at a 
private facility in February 2004.  The veteran stated that 
he came to the program primarily to address family 
difficulties.  The veteran referred to ongoing difficulties 
in trusting others.  He described feelings of sadness and 
loss tied to his upbringing, his experiences in Vietnam, and 
his current family difficulties.  

Also of record are reports of periodic VA outpatient visits 
in 2003 and 2004.  At the time of one such visit in late 
January 2004, the veteran was concerned about signs of a mood 
disorder.  His mood was described as dysthymic.  He referred 
to difficulties with relationships.  He wondered whether he 
was clinically depressed.  He was given a GAF score of 50.  

At the time of a visit in February 2004, the veteran 
indicated he was doing well on Zoloft.  

When he was seen in March 2004, he was accorded a general 
medical examination.  Notation was made that affect was 
normal.  He was described as pleasant and cooperative.  

At the time of a June 2004 visit, the veteran described sleep 
difficulty.  He explained that it had to do with his being 
unemployed and out of his regular routine.  He did not like 
taking medication.  He did indicate he was seeing a counselor 
and was taking 50 milligrams of Zoloft daily.  He was not 
sure if it was helping, but he stated that he felt "fairly 
good and does not want to upset things."  Reference was also 
made to ongoing problems with the low back.  

At the time of a July 2004 visit, it was noted the veteran 
was continuing to take Zoloft and was seeing a counselor on a 
regular basis.  Currently, he denied any suicidal or 
homicidal ideation.  A pertinent assessment was made of 
depression, well controlled.  He was to continue with his 
Zoloft and was to continue seeing his counselor.  

Based on a longitudinal review of the pertinent evidence of 
record, the Board finds the evidence persuasive to reflect 
that the veteran has demonstrated impairment in several key 
areas required for the assignment of a 70 percent evaluation 
throughout the appeal period.  Accordingly, the Board finds 
that the symptom picture attributable to the veteran's PTSD 
most nearly comports with the criteria for a 70 percent 
disability rating for the entire appeal period.  The 
assignment of a total schedular rating of 100 percent is not 
warranted, however, as there is no indication that the 
veteran suffers from total social and occupational 
impairment.  The veteran is not working at the present time 
and has not worked for several years, but this appears to be 
primarily due to problems with his low back.  

The Board acknowledges that the veteran was assigned a GAF 
score of 44 at the time of psychiatric examination by VA in 
October 2003.  That score is indicative of significant 
impairment.  That has been demonstrated by ongoing 
difficulties he has had in personal relationships.  Further, 
his mood has been described as depressed, his affect has been 
described as restricted, and his insight has been described 
as limited.  Accordingly, the Board finds that a 70 percent 
rating, but not more, is warranted throughout the appeal 
period.  


ORDER

An initial disability rating of 70 percent, but not more, for 
the veteran's PTSD is granted, subject to the governing 
regulations applicable to the payment of monetary payments.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


